Judgment, Supreme Court, New York County, entered on or about August 25, 1976, insofar as it denied the petitioners’ request for the appointment of Etta Snitzer as coconservator and appointed H.O.N. Frankel, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, the appointment of Frankel vacated, and Etta Snitzer appointed coconservator with the petitioner Gladys Kauffman, the coconservators to serve without compensation. Absent a demonstrable conflict of interest or objection (cf. Matter of Gorman, 77 Misc 2d 564), it was "an improvident exercise of discretion not to accede to the wishes and concerns of those most closely affiliated with the incompetent” (Matter of Younker, 42 AD2d 534). Concur—Lupiano, J. P., Capozzoli, Lane, Nunez and Lynch, JJ.